After-final Response1
Specification
Examiner respectfully acknowledges the amendments to the Specification. These amendments have been entered.
Claim Interpretation
Examiner respectfully acknowledges Applicant’s interpretation of superconductivity. (Remarks 5.)
Response to Remarks and Declaration
Applicant’s remarks are respectfully acknowledged but, after careful consideration, are not found persuasive.
Declaration
In assessing the probative value of the Declarations, Examiner has considered at least the following aspects:
The Nature of the Matter(s) Sought to be Established. The nature of the matters sought to be established in the Declaration appears to include: (A) that the refractive index measurements of normal fluorite and modified fluorite were different (Dec. 2.); (B) that the oxygen uptake rates of reverse osmosis water and permanently structured water were different (id. 3–8); and (C) that permanently structured water had an effect on runners (9–19).
The Strength of any Opposing Evidence. Declarant appears to have provided evidence in the form of experimental data from three studies.
As it pertains to the first study (comparing refractive index measurements) (Dec. 2), as previously stated, Examiner is interpreting the term “modified fluorite” as referring to “ordinary fluorite which is made superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby.” (Final Act. 4–5.) With this interpretation in mind, the evidence appears to be insufficient to demonstrate that modified fluorite actually was formed. For instance, a mere 1% difference in refractive index is insufficient to demonstrate that normal fluorite was actually made to be “superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby.”
As it pertains to the second study (comparing oxygen uptake rates), respectfully this study fails to demonstrate that permanently structured water actually was formed. I.e., even granting that the oxygen uptake rates were different, such a difference does not provide adequate demonstration that permanently structured water was actually formed. For example, what if the difference was simply due to the presence of an unknown contaminant introduced via the flowform? Respectfully, the data here fails to prove that permanently structured water was actually formed.
As it pertains to the third study (comparing the effect of permanently structured water on runners), the data here is also found insufficient to prove that permanently structured water was actually exists. Even if there was an effect on runners, such effect does not demonstrate that this water was “superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby.”
The Interest of Declarant in the Outcome of the Case. As it applies to the instant case, Declarant is one of the named inventors on the present application. Thus, it is presumed that Declarant may have a vested interest in the outcome of this case; and 
The Presence or Absence of Factual Support for Declarant’s Opinion. The Declaration does provide factual support in the form of experimental data—however, this data does not appear to be sufficient to establish nonobviousness of the claimed invention. And after considering the Declaration as well as the considerations set forth in MPEP § 716, Examiner finds that the Declaration is insufficient to overcome the rejection of the claims: because the experimental evidence provided by Applicant is deficient for the reasons explained supra.
Rejections under 35 U.S.C. § 112(a)
Applicant has argued that:
[T]he present application identifies (1) the starting materials of the process besides water, i.e., both the superconducting material, such as modified fluorite, and the flowform, (2) where to obtain the starting materials, APOGI Tech Aps of Silkeborg, Denmark and Flowform® Figure8 Technology, respectively, (3) how to form the "permanently structured water" from these materials, and (4) how to determine whether a permanently structured water has been obtained. Thus, Applicant contends that a person skilled in the art would be able, based on Applicant's disclosure alone, to make and use the claimed invention.
(Remarks 6–7 (citations omitted).) Applicant also echoes several of the findings described in the Declaration. (Id. 7–8.) Respectfully, these remarks are not persuasive for the following reasons.
First, for the reasons previously explained, it is unclear what the product (i.e., “permanently structured water”) refers to. (Final Act.2 7–8.) As such, Applicant’s comments directed to forming permanently structured water (Remarks 6–7) are facially unpersuasive: since, inter alia, it is unclear what structural features are actually being referred to by Applicant.
Second, as stated previously, Examiner is interpreting the term “modified fluorite” as referring to “ordinary fluorite which is made superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby.” (Final Act. 4–5.) As also previously stated, Examiner is interpreting the term “modified quartz” as referring to “ordinary quartz which is made superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby.” (Final Act. 5.) With these interpretations in mind, as it applies to the starting materials referred to by Applicant (Remarks 6–7), it is respectfully submitted that is unclear how a person of ordinary skill in the art could make such starting materials, e.g., such that they comport with the requirement of being “superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby” (emphasis added). Respectfully, the Specification does not appear to disclose how to make these materials. Moreover, even when considering Applicant’s submitted website, there is no evidence of record which demonstrates that such materials, in fact, exist. That is, there is no evidence of record which demonstrates that fluorite, quartz, water, or any other material can be made “superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby”.
Third, respectfully, the infrared measurements referred to by Applicant (Remarks 7 (citing Spec. 18, line 22)) fail to sufficiently demonstrate that “permanently structured water” actually exists. For instance, even if the infrared measurements between permanently structured water and the control were different, how did such measurements actually prove that the permanently structured water was “superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby”?
Fourth, as it applies to the features of the Declaration, such features are found unpersuasive for the reasons provided earlier in this document.
For at least these reasons, Applicant’s contention that a person skilled in the art would be able to make and use the claimed invention (Remarks 6–7) are found unpersuasive and the rejections under 35 U.S.C. § 112(a) are maintained.
Rejections under 35 U.S.C. § 112(b)
Applicant asserts that the language claim 4 is definite. (Remarks 8–9.) Respectfully, Examiner disagrees for the reasons previously provided. (Final Act. 7–8.)



/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
    

    
        1 This document is in response to the Remarks and Declaration (“Dec.”), both filed on July 20, 2022. This document also refers to: (A) the Final Office Action filed April 20, 2022 (“Final Act.”); and the Specification filed August 30, 2021 (“Spec.”).
        2 See Final Office Action, mailed April 20, 2022 (“Final Act.”).